Citation Nr: 0908681	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-14 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 7, 2004 
for the award of service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1962 to 
December 1964.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The RO received the Veteran's formal claim for service 
connection for bilateral hearing loss on June 7, 2004. 

4. The VA outpatient audiology examination report dated on 
May 24, 2004 constitutes an earlier informal claim for 
service connection for bilateral hearing loss.  

2.  There is no indication the Veteran filed either a formal 
or informal claim for service connection for bilateral 
hearing loss before May 24, 2004.


CONCLUSION OF LAW

The criteria are met for an effective date of May 24, 2004, 
but no earlier, for the award of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.159, 3.157, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this case is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify for his underlying service 
connection claim was accomplished by way of a VCAA letter 
from the RO to the Veteran dated in June 2004.  But the 
effective date claim at issue stems from an initial rating 
assignment granted for bilateral hearing loss in an August 
2004 rating decision.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court 
emphasized its previous holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and statements of the case (SOCs) described within 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect 
to downstream elements ...."  Id.  

In any event, here, the Veteran does not contend, nor does 
the evidence show, any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
fact, after the Veteran filed an NOD with regard to an 
earlier effective date for his bilateral hearing loss, the 
additional notice requirements described within 38 U.S.C. 
§§ 5104 and 7105 were met by the May 2005 SOC.  Specifically, 
this document provided the Veteran with a summary of the 
pertinent evidence as to his earlier effective date claim, a 
citation to the pertinent laws and regulations governing an 
earlier effective date, and a summary of the reasons and 
bases for the RO's decision to deny an earlier effective 
date.  Consequently, the Veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream effective date element of his claim.     

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), relevant VA treatment 
records, and private medical evidence as authorized by the 
Veteran.  The Veteran was afforded a VA audiology examination 
as well.  The Veteran has also submitted personal statements.  
There is no indication that any additional evidence remains 
outstanding.  The Board is therefore satisfied that the RO 
has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
However, if a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

The date of a VA outpatient examination report will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen if a claim specifying the benefit 
sought is received within one year from the date of such 
examination.  38 C.F.R. § 3.157(b)(1).

Analysis

In the August 2004 rating decision at issue, the RO granted 
service connection for bilateral hearing loss, assigning a 30 
percent disability rating retroactively effective from June 
7, 2004, the date the Veteran's formal claim for service 
connection was received.  The Veteran filed an October 2004 
document tantamount to a NOD with the effective date 
assigned.  The appeal has now reached the Board.    

The Veteran asserts the effective date should go back to the 
date of discharge from service in December 1964, since he in 
fact had bilateral hearing loss at the time of discharge from 
service, as shown by his STRs.  He states he was not aware he 
could file for compensation at that time, but that he should 
not be at fault for his lack of knowledge, especially since 
his hearing loss clearly existed at that time.  See May 2005 
substantive appeal (VA Form 9).  

The RO received the Veteran's initial claim for service 
connection for bilateral hearing loss on June 7, 2004.  
However, one month earlier, a VA outpatient audiology 
examination dated on May 24, 2004 documented bilateral 
hearing loss, with the necessity of hearing aids for the 
Veteran.  It was also recommended on the examination report 
that the Veteran file a claim for service connection for 
hearing loss if the Veteran felt it was service-connected.  
The RO subsequently received the Veteran's claim for service 
connection for bilateral hearing loss on June 7, 2004, well 
within one year of the date of this VA outpatient 
examination.  Therefore, the May 24, 2004 VA audiology 
examination is accepted as an informal claim for service 
connection for purposes of establishing an effective date.  
See 38 C.F.R. 
§ 3.157(b)(1).  To that extent, the appeal is granted.

In order for the Veteran to be entitled to an even earlier 
effective date, the Board must determine whether the claims 
folder contains any prior informal claim for benefits for 
service connection for bilateral hearing loss between the 
time of his discharge from service in December 1964 until the 
current May 24, 2004 effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  At the outset, there is no evidence that a bilateral 
hearing loss claim was received within one year after the 
Veteran's separation from military service in December 1964, 
so the effective date obviously cannot be the day following 
his separation from service.  38 C.F.R. § 3.400(b)(2).  

In addition, the claims folder contains no other 
communication from the Veteran or his representative 
indicating intent to seek, or a belief in entitlement to, 
service connection for bilateral hearing loss from the time 
of discharge from service in December 1964 until May 24, 
2004, the current date assigned.  38 C.F.R. §§ 3.1(p), 
3.155(a).  In fact, the Veteran's own statements, as well as 
all post-service VA and private medical evidence of record 
are likewise unremarkable for any complaints, symptoms, or 
diagnoses of bilateral hearing loss until May 24, 2004.  
Further, there is no provision in the law for awarding an 
earlier effective date based on the Veteran's assertion that 
his bilateral hearing loss existed from the time of his 
military service as documented in his STRs.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  
The Board's actions are bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  

Accordingly, in conclusion, the evidence supports an earlier 
effective date of May 24, 2004, but no earlier, for the award 
of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).  





ORDER

An effective date of May 24, 2004 for the award of service 
connection for bilateral hearing loss is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


